—In a hybrid proceeding pursuant to CPLR article 78 to review the determination of the Rockland County Department of Social Services dated June 23, 1998, that the petitioner was ineligible for emergency housing assistance and an action for a judgment declaring that she is eligible for such assistance, Noah Weinberg, the Commissioner of the Rockland County Department of Social Services, and Brian Wing, the Commissioner of the New York State Office of Temporary and Disability Assistance, appeal from an order and judgment (one paper) of the Supreme Court, Rockland County (Miller, J.), dated September 23, 1998, which, inter alla, granted the petitioner’s motion for summary judgment to the extent of declaring that she was eligible for benefits as long as she is an alien permanently residing in the United States under color of law, annulled the determination *526of the Rockland County Department of Social Services dated June 23, 1998, and remitted the matter for a reevaluation of the plaintiffs eligibility for public assistance.
Ordered that the appeals are dismissed as academic, without costs or disbursements.
After the appeals were taken, the petitioner’s immigration status changed to one pursuant to which she is eligible for public assistance. Thus, any determination by this Court will not affect the rights of the parties. The matter does not warrant invoking an exception to the mootness doctrine (see, Matter of Hearst Corp. v Clyne, 50 NY2d 707, 714). Santucci, J. P., Joy, Florio and Luciano, JJ., concur. [See, 178 Misc 2d 280.]